Appeal from a judgment of the County Court of St. Lawrence County (Nicandri, J.), rendered September 23, 1996, convicting defendant upon his plea of guilty of the crime of sexual abuse in the first degree.
Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Having reviewed the record, defense counsel’s brief and defendant’s pro se submissions, we agree. The record reveals that defendant entered a knowing, voluntary and intelligent plea of guilty of sexual abuse in the first degree, following which he was sentenced as a second felony offender to a prison term of 2V2 to 5 years. We affirm the judgment of conviction and grant defense counsel’s application for leave to withdraw (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, White, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.